DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 13 May 2021 wherein: claims 1, 4, 17, and 21 are amended; claims 5, 8 and 19-20 are canceled; claims 23-24 are newly added; claims 1-4, 6-7, 9-18, and 21-24 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-9), filed 13 May 2021, with respect to claims 1-4, 6-7, 9-18, and 21-24 have been fully considered and are persuasive.  The rejection of 16 December 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-7, 9-18, and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a plurality of the independent neutron absorber-lined collimators extending outwards from said central neutron source assembly, wherein each of said independent neutron absorber-lined collimators is configured to collect a portion of said source neutrons and produce a thermal neutron imaging beam line, wherein said plurality of independent neutron absorber-lines collimators comprises at least three independent neutron absorber-lines collimators.
	Lou (US 2010/0061500) discloses a compact neutron imaging system (10; Abstract, “compact neutron source”, para. [0006], “NDT imaging using neutrons”, fig. 1-3) comprising:
a) a central neutron source (14, 16) assembly configured to produce source neutrons, wherein said central neutron source (14, 16) comprises a solid or gas target (16; Fig 1-3, para. [0029], "compact thermal neutron source, designated with the 
b) a moderator assembly (22, 24) surrounding the central neutron source assembly (14, 16; Fig 1-3, para. [0034], "first stage moderator 22 ... second stage moderator 24"), and
c) an independent neutron absorber-lined collimator (28) extending outwards from said central neutron source assembly (14, 16), wherein said independent neutron absorber-lined collimator (28) is configured to collect a portion of said source neutrons and produce a thermal neutron imaging beam line (along axis 30; Fig 1-3, para. [0034], "thermal neutron port 28 is arranged in a cone shape ... neutrons exit thermal neutron port 28 at the cone apex ... central axis 30 ... Thermal neutron port 28 is lined with about a millimeter thick cadmium (Cd) coating, which is a neutron absorbing material.", note: the neutron port 28 is deemed a collimator since it emits neutrons along a line as illustrated in Fig 3).
Leung (US 6,870,894) is also related to a compact neutron inspection system (abstract) and suggests a plurality of independent collimators (29) extending outwards from a central neutron source assembly (15), wherein each of said independent collimators (29) is configured to collect a portion of said source neutrons and produce a neutron inspection beam line (Fig. 2, col. 4, In. 32-51, "central T-T neutron generator 15 … fast neutron collimator elements 29 ... With the cylindrical geometry and multiple apertures 23, several pieces of luggage 25 can be inspected at the same time ").
	Wallace (US 7,582,880) is also related to neutron imaging (abstract) and suggests a neutron imaging detector, wherein said neutron imaging detector comprising 
While neutron imaging systems were generally known in the art, as were neutron collimators, the cited prior art does not expressly disclose or suggest Applicant’s particular configuration. As described in Applicant’s arguments, while the use of multiple neutron collimators was known in the context of neutron absorption spectroscopy, the cited prior art does not suggest this would be readily applicable to neutron imaging.
Applicant’s specification suggests an advantage of the invention is providing high-quality, high throughput 2D and 3D fast or thermal neutron images (Applicant’s specification, page 1, “FIELD” section).

Regarding claims 17 and 21, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-4, 6-7, 9-16, 18, and 22-24, the claims are allowed due to their dependence on claims 1, 17, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884